Citation Nr: 1606495	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for right little finger proximal interphalangeal (PIP) joint chronic synovitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2000 to September 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In her August 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  The record reflects the Veteran was notified a Board hearing was scheduled for January 27, 2016 via November 2015 and January 2016 correspondence.  Additionally, the record within VA's electronic Veterans Appeals Control and Locator System reflects the Veteran withdrew her hearing request on the date of the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2015).

Additional evidence has been received by VA subsequent to the most recent, July 2013, statement of the case issued for the issue of entitlement to a higher initial rating for right little finger PIP joint chronic synovitis.  Specifically, such additional evidence includes a report of a January 2014 VA examination for posttraumatic stress disorder.  Neither the Veteran, nor her representative, waived Agency of Original Jurisdiction (AOJ) review of this additional evidence.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As noted above, the record reflects that additional evidence was developed by VA.  Nevertheless, as the issue of entitlement to a higher initial evaluation for the Veteran's right little finger PIP joint chronic synovitis is being remanded for additional development, the AOJ will have an opportunity to consider any additional relevant evidence in the first instance when the claim is re-adjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a VA examination for her service-connected right little finger PIP joint chronic synovitis in July 2011.  The July 2011 VA examiner noted the Veteran's experienced flare-ups as often as twice per week with a result of the Veteran being unable to write or grip objects with her right hand.  However, the VA examiner did not quantify any additional limitation of motion during flare-ups in degrees or note in inches the extent of any gap between the fingertip and the proximal transverse crease of the palm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a(3)(iii) (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes that, pursuant to the rating criteria of Diagnostic Code 5227 and Diagnostic Code 5230, a noncompensable rating is for assignment for any limitation of motion of the little finger, to include unfavorable or favorable ankylosis.  Nevertheless, the Note following Diagnostic Code 5227 mandates that VA must also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Additionally, as alluded to above, the last VA examination pertinent to this claim was conducted in July 2011, and the Veteran is entitled to a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a remand for another VA examination addressing the service-connected right little finger PIP joint chronic synovitis is warranted. 

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Galveston VA Outpatient Clinic, part of the Michael E. DeBakey VA Medical Center (VAMC), located in Houston, Texas, in May 2012.  Thus, on remand, updated VA treatment records from the Michael E. DeBakey VAMC, to include all associated outpatient clinics, since May 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Michael E. DeBakey VAMC, to include all associated outpatient clinics, since May 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for VA examination to determine the current severity of her service-connected right little finger PIP joint chronic synovitis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected right little finger PIP joint chronic synovitis, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of her pain or from weakness/premature fatigability, incoordination, etc., including during times when her symptoms are most problematic ("flare-ups") or during prolonged use.  The examiner must also specify whether or not there is ankylosis and, if so, the extent of any gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Additionally, the examiner must specify whether there is any resulting limitation of motion of other digits, or interference with the overall function of the hand, to include gripping objects.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




